          Case 1:19-cv-10312-VSB Document 42 Filed 02/18/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

    ALFRED DEL RIO A/K/A ALFREDO DEL RIO and
    OLIVIA DEL RIO,                          Case No. 1:19-CV-10312-VSB

                         Plaintiff,

         v.


    McCABE, WEISBERG & CONWAY, LLC; NEWREZ
    LLC    D/B/A    SHELLPOINT      MORTGAGE
    SERVICING; and THE BANK OF NEW YORK
    MELLON FKA THE BANK OF NEW YORK, AS
    TRUSTEE FOR THE CERTIFICATEHOLDERS OF
    CWALT INC., ALTERNATIVE LOAN TRUST 2007-
    11T1,      MORTGAGE          PASS-THROUGH
    CERTIFICATES, SERIES 2007-11T1,

                         Defendants.

     DECLARATION OF JORDAN M. SMITH IN SUPPORT OF SHELLPOINT'S AND
    BONYM'S1 MOTION TO DISMISS PLAINTIFFS' AMENDED COMPLAINT AND TO
                       STRIKE CLASS ALLEGATIONS

        I, Jordan M. Smith, an attorney duly admitted to practice in the State of New York and in

the Southern District of New York, hereby declares, under penalty of perjury pursuant to 28 U.S.C.

§ 1746, as follows:

1.      I am a partner of the law firm Akerman LLP, attorneys for Defendants Shellpoint and

BoNYM in the above-captioned action. The facts stated in this declaration are known to me

personally or are based on information provided in the annexed exhibits.




1
  "Shellpoint" refers to defendant NewRez LLC D/B/A Shellpoint Mortgage Servicing, and "BoNYM" refers to
defendant The Bank of New York Mellon F/K/A The Bank of New York, as Trustee for the Certificateholders of
CWALT Inc., Alternative Loan Trust 2007-11T1, Mortgage Pass-Through Certificates, Series 2007-11T1.
         Case 1:19-cv-10312-VSB Document 42 Filed 02/18/20 Page 2 of 3



2.     I submit this declaration in support of Shellpoint's and BoNYM's motion to dismiss and to

strike class allegations. In particular, I make this declaration to present to the Court certain

documents of which the Court may take judicial notice pursuant to Fed. R. Evid. 201.

3.     A true and correct copy of the foreclosure complaint filed by BoNYM in the Supreme

Court of the State of New York, County of Bronx, on August 24, 2009, under Index No. 381848-

2009, is annexed hereto as EXHIBIT A.

4.     A true and correct copy of the amended foreclosure complaint filed by BoNYM in the

Supreme Court of the State of New York, County of Bronx, on October 23, 2009, under Index No.

381848-2009, is annexed hereto as EXHIBIT B.

5.     A true and correct copy of the voluntary petition for relief under chapter 7 of the United

States Bankruptcy Code filed by Alfred Del Rio in the United States Bankruptcy Court, Southern

District of New York, on March 7, 2011, under Case No. 11-bk-10979, is annexed hereto as

EXHIBIT C.

6.     A true and correct copy of the discharge order entered by the Court in the United States

Bankruptcy Court, Southern District of New York, on June 14, 2011, under Case No. 11-bk-10979,

is annexed hereto as EXHIBIT D.

7.     A true and correct copy of the stipulated discontinuance filed by BoNYM in the Supreme

Court of the State of New York, County of Bronx, on August 25, 2015, under Index No. 381848-

2009, is annexed hereto as EXHIBIT E.

8.     A true and correct copy of the foreclosure complaint filed by BoNYM in the Supreme

Court of the State of New York, County of Bronx, on August 29, 2019, under Index No. 36469-

2019E, is annexed hereto as EXHIBIT F.
         Case 1:19-cv-10312-VSB Document 42 Filed 02/18/20 Page 3 of 3



9.     A true and correct copy of the Memorandum of Law Opposing Defendants' Motion for

Summary Judgment and Default Judgment and Supporting Plaintiff's Motion to Compel

Acceptance of its Reply to Counterclaims filed by BoNYM in the Supreme Court of the State of

New York, County of Bronx, on January 28, 2020, under Index No. 36469-2019E, is annexed

hereto as EXHIBIT G.

       I, JORDAN M. SMITH, hereby declare under penalty of perjury that the foregoing is true

and correct.

Dated: February 18, 2020
New York, New Yok
                                   /s/ Jordan M. Smith, Esq.
                                   Jordan M. Smith
